MORRISON, Presiding Judge.
The offense is aggravated assault; the punishment, a fine of $200.00.
No statement of facts on the main trial accompanies the record. ' ! !
*599The sole question presented for review is the sufficiency of the complaint which was signed and sworn to by Rose Marie Murray, a secretary in the district attorney’s office.
Appellant’s contention that the complaint is invalid has been recently overruled in Catchings v. State, (page 342 this volume), 285 S.W. 2d 233; Whiteside v. State, 286 S.W. 2d 137, and Lurie v. State, No. 27,851, (page 604 this volume).
All proceedings appearing regular and no reversible error appearing, the judgment of the trial court is affirmed.